DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 18 is different from claim 11 in only one functional limitation of the virus titer of cells. Such functional effect is a result of TMED2 gene suppression, therefore it is expected to happen in the absence of evidence to the contrary. That means that scopes of claims 11 and 18 are identical.

Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 19 is different from claim 13 in only one functional limitation of the virus titer of cells. Such functional effect is a result of TMED2 gene suppression, therefore it is expected to happen in the absence of evidence to the contrary. That means that scopes of claims 13 and 19 are identical.

Claim Warning
Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 23 is different from claim 21 in only one functional limitation of the virus titer of cells. Such functional effect is a result of ACTG1 gene suppression, therefore it is expected to happen in the absence of evidence to the contrary. That means that scopes of claims 21 and 23 are identical.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spurgers et
al (Molecular & Cellular Proteomics, 2010, vol.9, issue 12: 2690-2703, of record).
Spurgers et al disclose administering siRNAs targeting proteins in Table I, which includes
ACTN1 protein (see page 2693), into 293T cells (see bridging paragraph between pages 2691 -
2692), 293T cell is a type of HEK293 cells. Thus HEK293 cell in which ACTN1 gene is suppressed
is produced, anticipating claims 1-3. The recitation in preamble of claim 1 “for producing an
influenza virus” is of intended use, therefore it is not given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Proteomics, 2012, 12: 1970–1982) and in further view of Degrace et al (WO 2013/106548, July 2013, of record).
Zhao et al teach that ACTG1 protein (see Table 2 on page 1977) is involved in H5N1 influenza viral life cycle (see Abstract).
Zhao et al do not teach HEK293, Vero or MDCK cells in which expression of ACTG1 is
suppressed and which is infected with influenza virus.
Degrace et al teach cells for production of viruses, such as influenza virus (see
paragraph [0009]) with a disruption of a gene selected from Tables 1a and 1b, where the
disruption results in decreased expression or activity of the gene (see paragraph [0009]). Such
cell can be MDCK cell (see paragraph [00051]), or Vero, or HEK 293 cell (see paragraph [00077])
infected with influenza virus (see paragraph [0009]). Degrace et al describe specific methods of
gene disruption to achieve effectiveness of at least 75% (see paragraphs [00044, 00090)). 
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to produce cells in which ACTG1 gene is suppressed based
on teachings of Zhao et al and Degrace et al. One of the ordinary skill in the art would be
motivated to do so, because Zhao et al teachings that ACTG1 is involved in life cycle of
influenza virus, motivating one of the art to try to suppress the gene in different cells taught by
Degrace et al in order to further elucidate the involvement of the gene in influenza virus life
cycle such as if the gene suppression will increase or decrease virus production.

Allowable Subject Matter
Claims 11, 13, 15, 16 are allowed.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Previous 112 rejections are withdrawn in view of new amendments, arguments are moot.
Concerning 102 rejection Applicant argues that Spurgers et al reference does not disclose any other genes than ACTG1. In response the reference discloses at least one more of instantly claimed genes. Previous rejection is withdrawn in view of new amendments, but new rejection is presented above.
Previous 103 rejection is withdrawn in view of claims cancellation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635